Sykes, J.,
delivered the opinion of the court.
The appellee, Charley Irvin, recovered a judgment in the circuit court against appellant lumber company for personal injuries, from which judgment this appeal is prosecuted.
The only question presented for our decision is whether or not section 1, chapter 194, of the Laws of 1908, which section abolishes the fellow-servant doctrine with reference to employees covered by it, is applicable to this case. If applicable, the appellee is entitled to recover; otherwise he would not be.
The testimony in the case shows that appellant lumber company owns and operates a logging railroad, upon which railroad engines and cars are run, and that these engines are propelled or operated by steam. The appellant company owns and operates what is called a “skidder” in connection with its business. . This skidder is a car or an attachment to a car which is operated *63by steam. Its operation is controlled by one man. By virtue of certain levers cables can be run from tbe skidder into the woods and pulled from the woods back to the skidder. When the cable reaches the proper place in the woods, tongs on it are attached to a log, and the log is then pulled by this cable to the skidder. At the time of the injury Charley Irvin had attached some tongs to a log, and it was being drawn to the skidder. Because of the negligence of the man operating the skidder Irvin was injured. When the skidder is operating, pulling the logs from the woods, as in the case under consideration it is anchored or tied to the track and is stationery during the operation. After the logs are brought to the railroad track by the skidder they are then loaded onto other cars by a separate appliance called a loader.
The testimony in this case shows that the skidder is a ear or a part of a car, and that the cables which draw the logs to it are operated by steam. It is a necessary incident to the operation of the railroad for the logs to be brought to the railroad track, and in this case these logs are brought to the track by the cables which are controlled and operated from the skidder which is in fact a stationary car upon the railroad track operated by steam.
The statute above mentioned was meant to protect all employees subjected to the peculiar hazards incident to the operation of railroads. It is necessary in the proper operation of a logging railroad for the logs to be brought to the railroad track. In bringing them, to-the track the appellant company used a car operated by steam called a skidder. The appellee was injured while assisting in the operation of this skidder and is protected by this act. Hunter v. Ingram Day Lumber Co., 110 Miss. 745, 70 So. 901; Railroad Co. v. Pontius, 157 U S. 209, 15 Sup. Ct. 585, 39 L. Ed 675.

Affirmed.